Per Curiam :
This is an appeal from an order requiring the plaintiff to serve a bill of particulars, and, in default thereof, limiting his proof upon the trial. There is no foundation laid in any of. the papers before us upon which this order can properly be based. The plaintiff was a composer of songs, and he gave to the defendants the exclusive right to publish and sell those songs upon specified terms of compensation to him. He charges in his complaint that the defendants have rendered to him false accounts; that they have sold more copies of the songs than they have accounted for; and there are in the complaint general allegations of fraud in the defendants suppressing the true state of their accounts with the plaintiff, and of fraudulent representations contained in the account rendered; the plaintiff, *273therefore, being entitled to a judicial accounting. . There is unnecessary circumlocution in the complaint, but the cause of action set forth therein is very clear, namely, the right of the plaintiff to an accounting from the defendants, because of fraudulent suppressions in the accounts they have rendered, and the fraudulent representations (resulting from the rendition of untrue accounts) that they were, in fact, correct accounts. For some reason, not disclosed, the •court below has compelled the plaintiff to give a bill of particulars, which is simply making him the accounting party instead of the defendants, and limits his proof to such errors as he may have discovered in the defendants’ accounts. On the plaintiff’s complaint he is entitled to an accounting. On the hearing he may surcharge ■or falsify the account and file his objections in the ordinary way. The defendants know whether they have rendered just accounts or not, and it is unnecessary for them to have a bill of particulars in order to put in a proper and sufficient answer. Whether they shall account or not is to be determined by an interlocutory judgment.
The order must be reversed, with ten dollars costs and disbursements, and the motion for a bill of particulars denied, with ten dollars costs.
Present—Van Brunt, P. J., Rumsey, Patterson, Ingraham and Hatch, JJ.
Order reversed, with ten dollars costs and disbursements, and motion for bill of particulars denied, with ten dollars costs.